The defendant was complained of for keeping intoxicating liquors for sale in violation of law. The complaint begins thus: "To James W. Blackwood, Esq., Justice of the District Court of the Sixth Judicial District," etc., but it appears by the jurat
that it was subscribed and sworn to before William B. Beach, justice of the District Court of the sixth judicial district. It is a fact of which we think we can take judicial notice, that William B. Beach was at the date of the complaint justice of the District Court of the sixth judicial district. 1 Wharton on Evidence, § 324, note 4. The question raised by *Page 519 
the exception is, whether it is a fatal defect in the complaint that it was formally addressed to James W. Blackwood instead of William B. Beach. It seems to us that it sufficiently appears that the complaint was actually made to Beach and received by him, and therefore that the defect is not fatal. There was no James W. Blackwood, who was at the time justice of the District Court of the sixth judicial district, and the name may in our opinion be treated as surplusage.
The exceptions are overruled, and the case remitted to the Court of Common Pleas for sentence.